



COURT OF APPEAL FOR ONTARIO

CITATION: Roth v. Insalaco, 2014 ONCA 472

DATE: 20140617

DOCKET: C57005

MacPherson, Cronk and Gillese JJ.A.

BETWEEN

Judy Roth

Plaintiff (Appellant)

and

Joe Insalaco also known as Joseph Insalaco,
    Giuseppe Insalaco, Gordon Paving (1989) Ltd. as 832780 Ontario Corporation and
    Gordon Paving (1999) Ltd. as 2101288 Ontario Corporation

Defendants (Respondents)

Judy Roth, appearing in person

Rebecca Huang,
amicus curiae

Joe Insalaco, appearing in person

David Quayat,
amicus curiae

Heard: June 13, 2014

On appeal from the judgment of Justice Edward M. Morgan
    of the Superior Court of Justice, dated April 19, 2013.

ENDORSEMENT


[1]

The appellant Judy Roth appeals the judgment of Morgan J. of the
    Superior Court of Justice dated April 19, 2013, dismissing her action for
    non-compliance with the
Limitations Act 2002
, S.O. 2002, c. 24.

[2]

The appeal was heard on April 4, 2014.  Both parties were
    self-represented.  During his oral submissions, the respondent made certain
    admissions concerning his dealings with the appellant in 2009 and 2010 that
    caused the court to appoint
amicus
for both parties.  The appeal was
    adjourned to June 13, 2014.

[3]

Both
amicus
filed brief and excellent facta in support of the
    positions of the parties.  At the resumption of the hearing, the appellant did
    not attend for health reasons.  However,
amicus
reported that the
    appellant adopted her submissions and was content that the appeal proceed on
    the basis of those submissions.

[4]

The appellants position, as advanced by
amicus
, is that the
    respondent should be precluded from relying on the limitation period defence
    because the respondent had deliberately deceived the appellant or made
    misrepresentations to her after 2000, including in 2009 and 2010, for the
    purpose of inducing her to forebear from enforcing her rights through a legal
    proceeding, and then took advantage of the expiry of the limitation period to
    defeat the appellants otherwise valid claims.  The appellant also invokes the
    doctrine of fraudulent concealment in support of her position.

[5]

We are not persuaded by these submissions.  The doctrine of fraudulent
    concealment was not pleaded before the trial judge and we are not persuaded
    that this is one of those rare cases where all the facts necessary to address
    the point are before the court as fully as if the issue had been raised at
    trial: see
Kaiman v. Graham
, 2009 ONCA 77, at para. 18.  Moreover, we
    do not think that the record supports the appellants claim that she was
    deceived by a conscious plan on the part of the respondent to let time run so
    that the appellants claim could be defeated by the limitation period defence. 
    Finally, any oral statements made by the respondent that might be construed as
    acknowledgments of the debt cannot revive the unpaid debts that form the basis
    of the action; such acknowledgments must be in writing: see
Limitations
    Act, 2002
, s. 13(10).

[6]

The appeal is dismissed.  No costs.  We are grateful to both
amicus
for their valuable written and oral submissions.

J.C. MacPherson J.A.

E.A. Cronk J.A.

E.E. Gillese
    J.A.


